 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   YIU MING POON, et al.,                              Case No. 1:18-cv-01608-DAD-SAB

12                  Plaintiffs,                          ORDER DIRECTING CLERK OF COURT
                                                         TO CLOSE CASE
13           v.
                                                         (ECF No. 17)
14   KNIGHT REFRIGERATED, LLC., et al.,

15                  Defendants.

16

17          On February 28, 2019, a stipulation was filed dismissing this action with prejudice and

18 with each party to bear its own attorney’s fees and costs. (ECF No. 17.) In light of the

19 stipulation of the parties, this action has been terminated, Fed. R. Civ. P. 41(a)(1)(A)(ii); Wilson
20 v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997), and has been dismissed with prejudice

21 and without an award of costs or attorney’s fees.

22          Accordingly, the Clerk of the Court is HEREBY ORDERED to CLOSE the file in this

23 case and adjust the docket to reflect voluntary dismissal of this action pursuant to Rule 41(a).

24
     IT IS SO ORDERED.
25

26 Dated:      March 1, 2019
                                                         UNITED STATES MAGISTRATE JUDGE
27

28


                                                     1
